—Order and judgment (one paper), Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered August 11, 1998, which confirmed the report of the Special Referee, granted defendant’s motion for summary judgment and dismissed the complaint, unanimously affirmed, without costs.
We agree with the motion court that the record provides no basis for plaintiffs claim that he was dismissed by respondent in retaliation for activities protected pursuant to Civil Service Law § 75-b (see, Oherson v City of New York, 232 AD2d 172). A review of the record also confirms that plaintiff failed to establish that respondent terminated his employment as a probationary probation officer in bad faith, and not for poor performance (see, Matter of Soto v Koehler, 171 AD2d 567, lv denied 78 NY2d 855; see also, Roens v New York City Tr. Auth., 202 AD2d 274).
The Referee did not exceed his authority, pursuant to the court’s order of reference, by acting as arbiter of fact and credibility (see, Golden v Golden, 228 AD2d 184).
We have reviewed plaintiffs remaining contentions and we find them unavailing. Concur—Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.